PER CURIAM.
It appearing to the court upon the return of the respondent that the original sentence imposed on the petitioner was vacated 20 May 1959 and that on the same day, evidently in accordance with the ruling of the District Court of Appeal, Second District, State ex rel. Westberry v. Mayo, Fla.App., 112 So.2d 916, the trial court entered a sentence for a period within the limitations of the statute, for the identical offense, but that at the time of the entry of this sentence, the petitioner was not present in court;
And the court being of the opinion that the passage of the sentence did not therefore accord with the requirements of the statute, Section 921.07, Florida Statutes 1955, and F.S.A.;
It is, therefore, the order of this court that the petitioner be remanded to the custody of the respondent with the direction that the respondent cause the petitioner to be taken again before the trial court for the imposition of a sentence for the offense of which the petitioner has been adjudged guilty.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.